Donahue, J.,
concurring. The judgment reached by the majority of this court is correct, but I cannot agree with the reasons therefore.
The agreement of December 19, 1957, conditions the solution of the adjustment question on the “Final Judgment” in the Federal Court case. It then defines what it means by ‘ ‘ Final Judgment” as:—
“That judgment which’ effectively and finally determines the issues after all appeals shall have been concluded,”
*341It seems to me that the question must be resolved in the light of the above definintion. We may interpret that definition, but we may not rewrite it.
We must first note that the word “issues” is plural. Can we say that any final determination which embraces only one of several important “issues” fulfills that requirement? We are assuming for this purpose that jurisdiction is an issue in the case. Jurisdiction, in our opinion, is an issue in the preliminary, procedural aspect, but not an actual issue material to the case itself. It merely raises the question as to whether or not the court has any authority to hear or decide the real issues in the case.
But even if we do consider it an issue, we do not believe that the decision of the Federal Court, based on this one “issue,” “* * * effectively and finally determines” all “the,issues * * *.” In fact, nothing has been determined except that, as presented, the case is not one which the Federal Court is empowered to even consider.
For these reasons we feel that this was not such a final determination as required by the contract, and therefore did not determine the question of adjustments as provided by the December 19, 1957, agreement and further, that the question not having been decided there is no agreement as to such adjustments insofar as the December 19, 1957, agreement is concerned.
Looking back to the previous contract of September 9, 1956, we find that, according to the third stipulation, this was terminated by the agreement of December 19, 1957.
Therefore, since the December nineteenth agreement does not control adjustments and since all previous agreements, embodying such control, have been terminated, we are left with no agreement whatsoever in regard to such adjustments. With no agreement, there is no basis for any injunction and it is properly denied.